Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 1 of 20




           EXHIBIT A:
Monthly Backpay Damages
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 2 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2001-01             $2,876         $2,876           $0              $0
   2001-02             $2,876         $2,876           $0              $0
   2001-03             $2,876         $2,876           $0              $0
   2001-04             $2,876         $2,876           $0              $0
   2001-05             $2,876         $2,876           $0              $0
   2001-06             $2,876         $2,876           $0              $0
   2001-07             $2,876         $2,876           $0              $0
   2001-08             $2,876         $2,876           $0              $0
   2001-09             $2,932         $2,932           $0              $0
   2001-10             $2,932         $2,932           $0              $0
   2001-11                 $0             $0           $0              $0
   2001-12                 $0             $0           $0              $0
   2002-01             $3,078         $3,078           $0              $0
   2002-02             $3,078         $3,078           $0              $0
   2002-03             $3,078         $3,078           $0              $0
   2002-04             $3,078         $3,078           $0              $0
   2002-05             $3,078         $3,078           $0              $0
   2002-06             $3,078         $3,078           $0              $0
   2002-07             $3,078         $3,078           $0              $0
   2002-08             $3,454         $3,078        $376            $376
   2002-09             $3,751         $3,270        $481            $857
   2002-10             $3,792         $3,270        $522           $1,379
   2002-11             $3,792         $3,270        $522           $1,901
   2002-12             $3,792         $3,270        $522           $2,423
   2003-01             $3,792         $3,270        $522           $2,945
   2003-02             $3,792         $3,270        $522           $3,467
   2003-03             $3,792         $3,270        $522           $3,989
   2003-04                 $0             $0           $0          $3,989
   2003-05                 $0             $0           $0          $3,989
   2003-06             $3,792         $2,084       $1,708          $5,697
   2003-07             $3,792          $501        $3,291          $8,988
   2003-08             $3,792          $501        $3,291         $12,279
   2003-09             $3,792          $501        $3,291         $15,570
   2003-10             $3,792          $501        $3,291         $18,861
   2003-11             $3,792          $501        $3,291         $22,152
   2003-12             $3,914          $501        $3,412         $25,564
   2004-01             $3,914          $835        $3,079         $28,643
   2004-02             $3,914          $835        $3,079         $31,722
   2004-03             $3,978          $835        $3,143         $34,865



                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 3 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2004-04             $3,978          $835        $3,143         $38,008
   2004-05             $3,978          $835        $3,143         $41,151
   2004-06             $3,978          $835        $3,143         $44,294
   2004-07             $3,978          $835        $3,143         $47,437
   2004-08             $3,978          $835        $3,143         $50,580
   2004-09             $3,978          $835        $3,143         $53,723
   2004-10             $3,978          $835        $3,143         $56,866
   2004-11             $3,978          $835        $3,143         $60,009
   2004-12             $4,216          $835        $3,381         $63,390
   2005-01             $4,237         $2,512       $1,725         $65,115
   2005-02             $4,237         $2,512       $1,725         $66,840
   2005-03             $4,469         $2,512       $1,956         $68,796
   2005-04             $4,469         $2,512       $1,956         $70,752
   2005-05             $4,469         $2,512       $1,956         $72,708
   2005-06             $4,469         $2,512       $1,956         $74,664
   2005-07             $4,469         $2,512       $1,956         $76,620
   2005-08             $4,469         $2,512       $1,956         $78,576
   2005-09             $4,469         $2,512       $1,956         $80,532
   2005-10             $4,591         $2,512       $2,079         $82,611
   2005-11             $4,843         $2,512       $2,331         $84,942
   2005-12             $5,072         $2,512       $2,560         $87,502
   2006-01             $5,072         $3,295       $1,777         $89,279
   2006-02             $5,072         $3,295       $1,777         $91,056
   2006-03             $5,343         $3,295       $2,049         $93,105
   2006-04             $5,343         $3,295       $2,049         $95,154
   2006-05             $5,343         $3,295       $2,049         $97,203
   2006-06             $5,355         $3,295       $2,060         $99,263
   2006-07             $5,355         $3,295       $2,060        $101,323
   2006-08             $5,355         $3,295       $2,060        $103,383
   2006-09             $5,355         $3,295       $2,060        $105,443
   2006-10             $5,529         $3,295       $2,234        $107,677
   2006-11             $5,529         $3,295       $2,234        $109,911
   2006-12             $5,529         $3,295       $2,234        $112,145
   2007-01             $5,529         $3,808       $1,721        $113,866
   2007-02             $5,529         $3,808       $1,721        $115,587
   2007-03             $5,529         $3,808       $1,721        $117,308
   2007-04             $5,529         $3,808       $1,721        $119,029
   2007-05             $5,529         $3,808       $1,721        $120,750
   2007-06             $5,529         $3,808       $1,721        $122,471
   2007-07             $5,529         $3,808       $1,721        $124,192


                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 4 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2007-08             $5,529         $3,808       $1,721        $125,913
   2007-09             $5,529         $3,808       $1,721        $127,634
   2007-10             $5,640         $3,808       $1,832        $129,466
   2007-11             $5,640         $3,808       $1,832        $131,298
   2007-12             $5,640         $3,808       $1,832        $133,130
   2008-01             $5,640         $4,214       $1,426        $134,556
   2008-02             $5,640         $4,214       $1,426        $135,982
   2008-03             $5,640         $4,214       $1,426        $137,408
   2008-04             $5,640         $4,214       $1,426        $138,834
   2008-05             $5,922         $4,214       $1,708        $140,542
   2008-06             $6,005         $4,214       $1,791        $142,333
   2008-07             $6,005         $4,214       $1,791        $144,124
   2008-08             $6,005         $4,214       $1,791        $145,915
   2008-09             $6,005         $4,214       $1,791        $147,706
   2008-10             $6,005         $4,214       $1,791        $149,497
   2008-11             $6,005         $4,214       $1,791        $151,288
   2008-12             $6,262         $4,214       $2,049        $153,337
   2009-01             $6,262         $4,514       $1,748        $155,085
   2009-02             $6,262         $4,514       $1,748        $156,833
   2009-03             $6,262         $4,514       $1,748        $158,581
   2009-04             $6,262         $4,514       $1,748        $160,329
   2009-05             $6,262         $4,514       $1,748        $162,077
   2009-06             $6,262         $4,514       $1,748        $163,825
   2009-07             $6,262         $4,514       $1,748        $165,573
   2009-08             $6,262         $4,514       $1,748        $167,321
   2009-09             $6,262         $4,514       $1,748        $169,069
   2009-10             $6,262         $4,514       $1,748        $170,817
   2009-11             $6,262         $4,514       $1,748        $172,565
   2009-12             $6,262         $4,514       $1,748        $174,313
   2010-01             $6,262         $4,777       $1,485        $175,798
   2010-02             $6,262         $4,777       $1,485        $177,283
   2010-03             $6,262         $4,777       $1,485        $178,768
   2010-04             $6,262         $4,777       $1,485        $180,253
   2010-05             $6,262         $4,777       $1,485        $181,738
   2010-06             $6,262         $4,777       $1,485        $183,223
   2010-07             $6,262         $4,777       $1,485        $184,708
   2010-08             $6,262         $4,777       $1,485        $186,193
   2010-09             $6,262         $4,777       $1,485        $187,678
   2010-10             $6,262         $4,777       $1,485        $189,163
   2010-11             $6,262         $4,777       $1,485        $190,648


                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 5 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2010-12             $6,262         $4,777       $1,485        $192,133
   2011-01             $6,262         $4,979       $1,283        $193,416
   2011-02             $6,262         $4,979       $1,283        $194,699
   2011-03             $6,262         $4,979       $1,283        $195,982
   2011-04             $6,262         $4,979       $1,283        $197,265
   2011-05             $6,262         $4,979       $1,283        $198,548
   2011-06             $6,262         $4,979       $1,283        $199,831
   2011-07             $6,262         $4,979       $1,283        $201,114
   2011-08             $6,262         $4,979       $1,283        $202,397
   2011-09             $6,262         $4,979       $1,283        $203,680
   2011-10             $6,262         $4,979       $1,283        $204,963
   2011-11             $6,262         $4,979       $1,283        $206,246
   2011-12             $6,438         $4,979       $1,458        $207,704
   2012-01             $6,438         $5,224       $1,214        $208,918
   2012-02             $6,438         $5,224       $1,214        $210,132
   2012-03             $6,438         $5,224       $1,214        $211,346
   2012-04             $6,438         $5,224       $1,214        $212,560
   2012-05             $6,438         $5,224       $1,214        $213,774
   2012-06             $6,438         $5,224       $1,214        $214,988
   2012-07             $6,438         $5,224       $1,214        $216,202
   2012-08             $6,438         $5,224       $1,214        $217,416
   2012-09             $6,438         $5,224       $1,214        $218,630
   2012-10             $6,438         $5,224       $1,214        $219,844
   2012-11             $6,438         $5,224       $1,214        $221,058
   2012-12             $6,438         $5,224       $1,214        $222,272
   2013-01             $6,438         $5,390       $1,048        $223,320
   2013-02             $6,438         $5,390       $1,048        $224,368
   2013-03             $6,438         $5,390       $1,048        $225,416
   2013-04             $6,438         $5,390       $1,048        $226,464
   2013-05             $6,502         $5,390       $1,112        $227,576
   2013-06             $6,502         $5,390       $1,112        $228,688
   2013-07             $6,502         $5,390       $1,112        $229,800
   2013-08             $6,502         $5,390       $1,112        $230,912
   2013-09             $6,502         $5,390       $1,112        $232,024
   2013-10             $6,502         $5,390       $1,112        $233,136
   2013-11             $6,502         $5,390       $1,112        $234,248
   2013-12             $6,876         $5,390       $1,486        $235,734
   2014-01             $6,876         $5,606       $1,269        $237,003
   2014-02             $6,876         $5,606       $1,269        $238,272
   2014-03             $6,876         $5,606       $1,269        $239,541


                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 6 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2014-04             $6,876         $5,606       $1,269        $240,810
   2014-05             $6,944         $5,606       $1,338        $242,148
   2014-06             $6,944         $5,606       $1,338        $243,486
   2014-07             $6,944         $5,606       $1,338        $244,824
   2014-08             $6,944         $5,606       $1,338        $246,162
   2014-09             $6,944         $5,606       $1,338        $247,500
   2014-10             $6,944         $5,606       $1,338        $248,838
   2014-11             $6,944         $5,606       $1,338        $250,176
   2014-12             $6,944         $5,606       $1,338        $251,514
   2015-01             $6,944         $5,732       $1,212        $252,726
   2015-02             $6,944         $5,732       $1,212        $253,938
   2015-03             $6,944         $5,732       $1,212        $255,150
   2015-04             $6,944         $5,732       $1,212        $256,362
   2015-05             $7,154         $5,732       $1,422        $257,784
   2015-06             $7,154         $5,732       $1,422        $259,206
   2015-07             $7,154         $5,732       $1,422        $260,628
   2015-08             $7,154         $5,732       $1,422        $262,050
   2015-09             $7,154         $5,732       $1,422        $263,472
   2015-10             $7,154         $5,732       $1,422        $264,894
   2015-11             $7,154         $5,732       $1,422        $266,316
   2015-12             $7,154         $5,732       $1,422        $267,738
   2016-01             $7,154         $5,761       $1,393        $269,131
   2016-02             $7,154         $5,761       $1,393        $270,524
   2016-03             $7,154         $5,761       $1,393        $271,917
   2016-04             $7,154         $5,761       $1,393        $273,310
   2016-05             $7,404         $5,761       $1,642        $274,952
   2016-06             $7,404         $5,761       $1,642        $276,594
   2016-07             $7,404         $5,761       $1,642        $278,236
   2016-08             $7,404         $5,761       $1,642        $279,878
   2016-09             $7,404         $5,710       $1,693        $281,571
   2016-10             $7,404         $5,710       $1,693        $283,264
   2016-11             $7,404         $5,710       $1,693        $284,957
   2016-12             $7,509         $5,710       $1,799        $286,756
   2017-01             $7,509         $5,801       $1,708        $288,464
   2017-02             $7,509         $5,801       $1,708        $290,172
   2017-03             $7,509         $5,801       $1,708        $291,880
   2017-04             $7,509         $5,801       $1,708        $293,588
   2017-05             $7,851         $6,065       $1,786        $295,374
   2017-06             $7,851         $6,065       $1,786        $297,160
   2017-07             $7,851         $6,065       $1,786        $298,946


                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 7 of 20
                                Exhibit A --
                         Monthly Backpay Damages

              Counterfactual    Monthly        Monthly      Cumulative
   Month
             Monthly Earnings   Mitigation     Damages       Damages

   2017-08             $7,851         $6,065       $1,786        $300,732
   2017-09             $7,851         $6,065       $1,786        $302,518
   2017-10             $7,851         $6,065       $1,786        $304,304
   2017-11             $7,851         $6,065       $1,786        $306,090
   2017-12             $7,851         $6,065       $1,786        $307,876
   2018-01             $7,851         $6,065       $1,786        $309,662
   2018-02             $7,851         $6,065       $1,786        $311,448
   2018-03             $7,851         $6,065       $1,786        $313,234
   2018-04             $7,851         $6,065       $1,786        $315,020
   2018-05             $8,005         $6,184       $1,821        $316,841
   2018-06             $8,245         $6,369       $1,876        $318,717
   2018-07             $8,245         $6,369       $1,876        $320,593
   2018-08             $8,245         $6,369       $1,876        $322,469
   2018-09             $8,245         $6,369       $1,876        $324,345
   2018-10             $8,245         $6,369       $1,876        $326,221
   2018-11             $8,245         $6,369       $1,876        $328,097
   2018-12             $9,102         $6,369       $2,733        $330,830
   2019-01             $9,102         $6,369       $2,733        $333,563
   2019-02             $9,102         $6,497       $2,605        $336,168
   2019-03             $9,102         $6,497       $2,605        $338,773
   2019-04             $9,102         $6,497       $2,605        $341,378
   2019-05             $9,102         $6,497       $2,605        $343,983
   2019-06             $9,102         $6,497       $2,605        $346,588
   2019-07             $9,102         $6,497       $2,605        $349,193
   2019-08             $9,102         $6,497       $2,605        $351,798
   2019-09             $9,102         $6,497       $2,605        $354,403
   2019-10             $9,102         $6,497       $2,605        $357,008




                                                                     Exhibit A to
                                                    S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 8 of 20




           EXHIBIT B:
Counterfactual BOE Service
   and Salary History
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 9 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

         Month                     Title                Annual Salary
         2001-01   Regularly Appointed Teacher             $34,514
         2001-02   Regularly Appointed Teacher             $34,514
         2001-03   Regularly Appointed Teacher             $34,514
         2001-04   Regularly Appointed Teacher             $34,514
         2001-05   Regularly Appointed Teacher             $34,514
         2001-06   Regularly Appointed Teacher             $34,514
         2001-07   Regularly Appointed Teacher             $34,514
         2001-08   Regularly Appointed Teacher             $34,514
         2001-09   Regularly Appointed Teacher             $35,178
         2001-10   Regularly Appointed Teacher             $35,178
         2001-11   Regularly Appointed Teacher / FMLA      $36,937
         2001-12   Regularly Appointed Teacher / FMLA      $36,937
         2002-01   Regularly Appointed Teacher             $36,937
         2002-02   Regularly Appointed Teacher             $36,937
         2002-03   Regularly Appointed Teacher             $36,937
         2002-04   Regularly Appointed Teacher             $36,937
         2002-05   Regularly Appointed Teacher             $36,937
         2002-06   Regularly Appointed Teacher             $36,937
         2002-07   Regularly Appointed Teacher             $36,937
         2002-08   Regularly Appointed Teacher             $41,452
         2002-09   Regularly Appointed Teacher             $45,011
         2002-10   Regularly Appointed Teacher             $45,506
         2002-11   Regularly Appointed Teacher             $45,506
         2002-12   Regularly Appointed Teacher             $45,506
         2003-01   Regularly Appointed Teacher             $45,506
         2003-02   Regularly Appointed Teacher             $45,506
         2003-03   Regularly Appointed Teacher             $45,506
         2003-04   Regularly Appointed Teacher             $45,506
         2003-05   Regularly Appointed Teacher             $45,506
         2003-06   Regularly Appointed Teacher             $45,506
         2003-07   Regularly Appointed Teacher             $45,506
         2003-08   Regularly Appointed Teacher             $45,506
         2003-09   Regularly Appointed Teacher             $45,506
         2003-10   Regularly Appointed Teacher             $45,506
         2003-11   Regularly Appointed Teacher             $45,506
         2003-12   Regularly Appointed Teacher             $46,962
         2004-01   Regularly Appointed Teacher             $46,962
         2004-02   Regularly Appointed Teacher             $46,962
         2004-03   Regularly Appointed Teacher             $47,734




                                                                         Exhibit B to
                                                        S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 10 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title               Annual Salary
         2004-04   Regularly Appointed Teacher            $47,734
         2004-05   Regularly Appointed Teacher            $47,734
         2004-06   Regularly Appointed Teacher            $47,734
         2004-07   Regularly Appointed Teacher            $47,734
         2004-08   Regularly Appointed Teacher            $47,734
         2004-09   Regularly Appointed Teacher            $47,734
         2004-10   Regularly Appointed Teacher            $47,734
         2004-11   Regularly Appointed Teacher            $47,734
         2004-12   Regularly Appointed Teacher            $50,592
         2005-01   Regularly Appointed Teacher            $50,844
         2005-02   Regularly Appointed Teacher            $50,844
         2005-03   Regularly Appointed Teacher            $53,622
         2005-04   Regularly Appointed Teacher            $53,622
         2005-05   Regularly Appointed Teacher            $53,622
         2005-06   Regularly Appointed Teacher            $53,622
         2005-07   Regularly Appointed Teacher            $53,622
         2005-08   Regularly Appointed Teacher            $53,622
         2005-09   Regularly Appointed Teacher            $53,622
         2005-10   Regularly Appointed Teacher            $55,087
         2005-11   Regularly Appointed Teacher            $58,117
         2005-12   Regularly Appointed Teacher            $60,861
         2006-01   Regularly Appointed Teacher            $60,861
         2006-02   Regularly Appointed Teacher            $60,861
         2006-03   Regularly Appointed Teacher            $64,118
         2006-04   Regularly Appointed Teacher            $64,118
         2006-05   Regularly Appointed Teacher            $64,118
         2006-06   Regularly Appointed Teacher            $64,259
         2006-07   Regularly Appointed Teacher            $64,259
         2006-08   Regularly Appointed Teacher            $64,259
         2006-09   Regularly Appointed Teacher            $64,259
         2006-10   Regularly Appointed Teacher            $66,349
         2006-11   Regularly Appointed Teacher            $66,349
         2006-12   Regularly Appointed Teacher            $66,349
         2007-01   Regularly Appointed Teacher            $66,349
         2007-02   Regularly Appointed Teacher            $66,349
         2007-03   Regularly Appointed Teacher            $66,349
         2007-04   Regularly Appointed Teacher            $66,349
         2007-05   Regularly Appointed Teacher            $66,349
         2007-06   Regularly Appointed Teacher            $66,349
         2007-07   Regularly Appointed Teacher            $66,349




                                                                       Exhibit B to
                                                      S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 11 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title               Annual Salary
         2007-08   Regularly Appointed Teacher            $66,349
         2007-09   Regularly Appointed Teacher            $66,349
         2007-10   Regularly Appointed Teacher            $67,677
         2007-11   Regularly Appointed Teacher            $67,677
         2007-12   Regularly Appointed Teacher            $67,677
         2008-01   Regularly Appointed Teacher            $67,677
         2008-02   Regularly Appointed Teacher            $67,677
         2008-03   Regularly Appointed Teacher            $67,677
         2008-04   Regularly Appointed Teacher            $67,677
         2008-05   Regularly Appointed Teacher            $71,060
         2008-06   Regularly Appointed Teacher            $72,060
         2008-07   Regularly Appointed Teacher            $72,060
         2008-08   Regularly Appointed Teacher            $72,060
         2008-09   Regularly Appointed Teacher            $72,060
         2008-10   Regularly Appointed Teacher            $72,060
         2008-11   Regularly Appointed Teacher            $72,060
         2008-12   Regularly Appointed Teacher            $75,149
         2009-01   Regularly Appointed Teacher            $75,149
         2009-02   Regularly Appointed Teacher            $75,149
         2009-03   Regularly Appointed Teacher            $75,149
         2009-04   Regularly Appointed Teacher            $75,149
         2009-05   Regularly Appointed Teacher            $75,149
         2009-06   Regularly Appointed Teacher            $75,149
         2009-07   Regularly Appointed Teacher            $75,149
         2009-08   Regularly Appointed Teacher            $75,149
         2009-09   Regularly Appointed Teacher            $75,149
         2009-10   Regularly Appointed Teacher            $75,149
         2009-11   Regularly Appointed Teacher            $75,149
         2009-12   Regularly Appointed Teacher            $75,149
         2010-01   Regularly Appointed Teacher            $75,149
         2010-02   Regularly Appointed Teacher            $75,149
         2010-03   Regularly Appointed Teacher            $75,149
         2010-04   Regularly Appointed Teacher            $75,149
         2010-05   Regularly Appointed Teacher            $75,149
         2010-06   Regularly Appointed Teacher            $75,149
         2010-07   Regularly Appointed Teacher            $75,149
         2010-08   Regularly Appointed Teacher            $75,149
         2010-09   Regularly Appointed Teacher            $75,149
         2010-10   Regularly Appointed Teacher            $75,149
         2010-11   Regularly Appointed Teacher            $75,149




                                                                       Exhibit B to
                                                      S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 12 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title               Annual Salary
         2010-12   Regularly Appointed Teacher            $75,149
         2011-01   Regularly Appointed Teacher            $75,149
         2011-02   Regularly Appointed Teacher            $75,149
         2011-03   Regularly Appointed Teacher            $75,149
         2011-04   Regularly Appointed Teacher            $75,149
         2011-05   Regularly Appointed Teacher            $75,149
         2011-06   Regularly Appointed Teacher            $75,149
         2011-07   Regularly Appointed Teacher            $75,149
         2011-08   Regularly Appointed Teacher            $75,149
         2011-09   Regularly Appointed Teacher            $75,149
         2011-10   Regularly Appointed Teacher            $75,149
         2011-11   Regularly Appointed Teacher            $75,149
         2011-12   Regularly Appointed Teacher            $77,251
         2012-01   Regularly Appointed Teacher            $77,251
         2012-02   Regularly Appointed Teacher            $77,251
         2012-03   Regularly Appointed Teacher            $77,251
         2012-04   Regularly Appointed Teacher            $77,251
         2012-05   Regularly Appointed Teacher            $77,251
         2012-06   Regularly Appointed Teacher            $77,251
         2012-07   Regularly Appointed Teacher            $77,251
         2012-08   Regularly Appointed Teacher            $77,251
         2012-09   Regularly Appointed Teacher            $77,251
         2012-10   Regularly Appointed Teacher            $77,251
         2012-11   Regularly Appointed Teacher            $77,251
         2012-12   Regularly Appointed Teacher            $77,251
         2013-01   Regularly Appointed Teacher            $77,251
         2013-02   Regularly Appointed Teacher            $77,251
         2013-03   Regularly Appointed Teacher            $77,251
         2013-04   Regularly Appointed Teacher            $77,251
         2013-05   Regularly Appointed Teacher            $78,024
         2013-06   Regularly Appointed Teacher            $78,024
         2013-07   Regularly Appointed Teacher            $78,024
         2013-08   Regularly Appointed Teacher            $78,024
         2013-09   Regularly Appointed Teacher            $78,024
         2013-10   Regularly Appointed Teacher            $78,024
         2013-11   Regularly Appointed Teacher            $78,024
         2013-12   Regularly Appointed Teacher            $82,507
         2014-01   Regularly Appointed Teacher            $82,507
         2014-02   Regularly Appointed Teacher            $82,507
         2014-03   Regularly Appointed Teacher            $82,507




                                                                       Exhibit B to
                                                      S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 13 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title                Annual Salary
         2014-04   Regularly Appointed Teacher             $82,507
         2014-05   Regularly Appointed Teacher             $83,333
         2014-06   Regularly Appointed Teacher             $83,333
         2014-07   Regularly Appointed Teacher             $83,333
         2014-08   Regularly Appointed Teacher             $83,333
         2014-09   Regularly Appointed Teacher             $83,333
         2014-10   Regularly Appointed Teacher             $83,333
         2014-11   Regularly Appointed Teacher             $83,333
         2014-12   Regularly Appointed Teacher             $83,333
         2015-01   Regularly Appointed Teacher             $83,333
         2015-02   Regularly Appointed Teacher             $83,333
         2015-03   Regularly Appointed Teacher             $83,333
         2015-04   Regularly Appointed Teacher             $83,333
         2015-05   Regularly Appointed Teacher             $85,849
         2015-06   Regularly Appointed Teacher             $85,849
         2015-07   Regularly Appointed Teacher             $85,849
         2015-08   Regularly Appointed Teacher             $85,849
         2015-09   Regularly Appointed Teacher             $85,849
         2015-10   Regularly Appointed Teacher             $85,849
         2015-11   Regularly Appointed Teacher             $85,849
         2015-12   Regularly Appointed Teacher             $85,849
         2016-01   Regularly Appointed Teacher             $85,849
         2016-02   Regularly Appointed Teacher             $85,849
         2016-03   Regularly Appointed Teacher             $85,849
         2016-04   Regularly Appointed Teacher / FMLA      $85,849
         2016-05   Regularly Appointed Teacher / FMLA      $88,844
         2016-06   Regularly Appointed Teacher             $88,844
         2016-07   Regularly Appointed Teacher             $88,844
         2016-08   Regularly Appointed Teacher             $88,844
         2016-09   Regularly Appointed Teacher             $88,844
         2016-10   Regularly Appointed Teacher             $88,844
         2016-11   Regularly Appointed Teacher             $88,844
         2016-12   Regularly Appointed Teacher             $90,111
         2017-01   Regularly Appointed Teacher             $90,111
         2017-02   Regularly Appointed Teacher             $90,111
         2017-03   Regularly Appointed Teacher             $90,111
         2017-04   Regularly Appointed Teacher             $90,111
         2017-05   Regularly Appointed Teacher             $94,211
         2017-06   Regularly Appointed Teacher             $94,211
         2017-07   Regularly Appointed Teacher             $94,211
         2017-08   Regularly Appointed Teacher             $94,211



                                                                         Exhibit B to
                                                        S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 14 of 20
                               Exhibit B --
               Counterfactual BOE Service and Salary History

          Month                    Title               Annual Salary
         2017-09   Regularly Appointed Teacher            $94,211
         2017-10   Regularly Appointed Teacher            $94,211
         2017-11   Regularly Appointed Teacher            $94,211
         2017-12   Regularly Appointed Teacher            $94,211
         2018-01   Regularly Appointed Teacher            $94,211
         2018-02   Regularly Appointed Teacher            $94,211
         2018-03   Regularly Appointed Teacher            $94,211
         2018-04   Regularly Appointed Teacher            $94,211
         2018-05   Regularly Appointed Teacher            $96,064
         2018-06   Regularly Appointed Teacher            $98,940
         2018-07   Regularly Appointed Teacher            $98,940
         2018-08   Regularly Appointed Teacher            $98,940
         2018-09   Regularly Appointed Teacher            $98,940
         2018-10   Regularly Appointed Teacher            $98,940
         2018-11   Regularly Appointed Teacher            $98,940
         2018-12   Regularly Appointed Teacher           $109,225
         2019-01   Regularly Appointed Teacher           $109,225
         2019-02   Regularly Appointed Teacher           $109,225
         2019-03   Regularly Appointed Teacher           $109,225
         2019-04   Regularly Appointed Teacher           $109,225
         2019-05   Regularly Appointed Teacher           $109,225
         2019-06   Regularly Appointed Teacher           $109,225
         2019-07   Regularly Appointed Teacher           $109,225
         2019-08   Regularly Appointed Teacher           $109,225
         2019-09   Regularly Appointed Teacher           $109,225
         2019-10   Regularly Appointed Teacher           $109,225




                                                                       Exhibit B to
                                                      S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 15 of 20




            EXHIBIT C:
    Pre-Judgment Interest,
    Counterfactual Salary­
     Step Adjustment, and
    Tax­Component Award
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 16 of 20
                                     Exhibit C --
                               Pre-Judgment Interest,
         Counterfactual Salary-Step Adjustment, and Tax-Component Award

                                          Total
              Cumulative Cumulative                  Counterfactual
   Month of                          Cumulative Pre-                Tax-Component
               Backpay    LAST Fees                   Salary-Step
   Judgment                            Judgment                         Award
               Interest    Interest                   Adjustment
                                        Interest
    2019-10      $42,245        $193        $42,438        8L              $41,948




                                                                               Exhibit C to
                                                              S. Heyward's Findings of Fact
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 17 of 20




    Exhibit D is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 18 of 20




    Exhibit E is Filed
      Under Seal
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 19 of 20




     Exhibit F is Filed
       Under Seal
Case 1:96-cv-08414-KMW Document 2800-2 Filed 10/07/19 Page 20 of 20




    Exhibit G is Filed
      Under Seal
